United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-946
Issued: December 28, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 7, 2011 appellant filed a timely appeal from a February 3, 2011 Office of
Workers’ Compensation Programs’ (OWCP) decision which affirmed the denial of appellant’s
claim for compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she was totally
disabled beginning December 4, 2008 causally related to her accepted employment condition.
FACTUAL HISTORY
On April 2, 2009 appellant, then a 29-year-old letter carrier and acting supervisor, filed
an occupational disease claim alleging that she developed bunions and plantar fasciitis as a result
of prolonged standing required as part of her work duties. She became aware of her condition on
1

5 U.S.C. §§ 8101-8193.

January 1, 2006 and realized it was causally related to her employment on July 1, 2008.
Appellant stopped work on December 4, 2008 and went on leave. OWCP accepted her claim for
bilateral plantar fibromatosis.2 Appellant retired on October 12, 2010.
Appellant was treated by Dr. Stanley Beekman, a podiatrist. In an attending physician’s
report dated April 1, 2009, Dr. Beekman noted findings of pain on palpation of the bilateral heels
and diagnosed plantar fasciitis. He indicated that appellant’s condition was caused or aggravated
by a work activity. Dr. Beekman noted that she was a mail carrier and walking was a major part
of her job. He determined that appellant was totally disabled from March 5, 2009 but was
advised on March 5, 2009 that she could return to work. Appellant came under the treatment of
Dr. Ryan B. Golub, a podiatrist, from March 5 to October 26, 2009, for chronic bilateral foot
pain that began when she performed her duties as a letter carrier. She reported developing
bunions in both feet and hammertoes as a child but her current symptoms worsened working as a
letter carrier. On April 1, 2009 Dr. Golub diagnosed bilateral hallux abductovalgus deformity,
bilateral hammertoes at two, three, four and five, bilateral severe plantar fasciitis and bilateral
flexible pes planus deformity. In a June 29, 2009 report, he noted that x-rays revealed moderate
bunion deformities bilaterally, severe hammertoes and flattening of the arches which created
significant pain. Dr. Golub opined that appellant’s mail carrier duties contributed to these
conditions. In treatment notes dated September 23 to October 26, 2009, he opined that her foot
deformities and chronic pain developed as a result of appellant’s work-related activity.
Dr. Golub noted that appellant was a mail carrier for many years. Appellant’s pain was
exacerbated causing her to stop work. He diagnosed chronic severe plantar fasciitis, flexible pes
planus deformity bilaterally and severe bunions bilaterally. In an October 26, 2009 attending
physician’s report, Dr. Golub diagnosed severe bunion deformity bilaterally. He reiterated that
appellant’s condition was caused by work activity noting that appellant’s job as a mail carrier
contributed to worsening of symptoms and enlargement of bunions on her feet. Dr. Golub
recommended surgery and noted that appellant’s period of total disability was unknown.
On November 14, 2009 appellant submitted a CA-7 form, claiming compensation for
total disability for the period February 28 to November 6, 2009.
In a letter dated December 3, 2009, OWCP requested that appellant submit additional
information with regard to her claim for compensation. It requested she submit medical
evidence establishing that she was totally disabled due to the accepted condition for the period
claimed.
In an undated statement, appellant noted that she stopped work as an acting supervisor on
December 4, 2008 due to personal issues. In July 2008, her husband transferred to Arizona and
she requested a transfer but the employing establishment could not accommodate her. Appellant
found a carrier who was interested in a mutual exchange and took leave on December 4, 2008
believing the exchange to be complete; but the mutual exchange failed as the other carrier pulled
out on January 16, 2009. By the end of January, she could not wear a covered shoe and stopped
work and relocated to Arizona. Appellant submitted treatment notes from Dr. Golub dated
2

OWCP noted that the evidence was insufficient to show that appellant had bunions causally related to her work
duties.

2

January 25 to May 13, 2010 who recommended orthotics and surgery. Dr. Golub advised that
appellant stopped work on December 4, 2008 due to chronic foot pain which prohibited her from
performing her work duties. He opined that she would not have been able to continue working
as an acting supervisor after December 8, 2008 given the worsening foot pain. Dr. Golub noted
that appellant’s bunions were caused by excessive activity at work.
In a decision dated August 20, 2010, OWCP denied appellant’s claim for compensation
for total disability for the period February 28 to November 6, 2009.
On August 31, 2010 appellant requested a telephonic oral hearing which was held on
December 7, 2010. She testified that she stopped work on December 4, 2008 due to issues with
her feet as she could not wear a covered shoe or stand for any length of time without her feet
swelling. Appellant also stated that she stopped work on December 4, 2008 due to personal
issues because her husband relocated to Arizona. She started work as an acting supervisor in
July 2007 to help her foot condition. Appellant advised that no physician told her to stop work
in December 2008, although a previous treating physician suggested that she consider changing
careers. The first physician to tell her to stop work was Dr. Beekman in March 2009. The
hearing representative requested that appellant submit within 30 days records from previous
physicians that treated her foot condition.
Appellant submitted reports from Dr. Golub dated June 28 to November 29, 2010. She
reported a history of low back problems including a fracture when she was a child. Dr. Golub
opined that it was possible that appellant’s symptoms in her feet were the result of a lower back
problem and lumbar radiculopathy. In a November 29, 2010 report, he opined that her position
contributed to the formation of bunion deformity due to the extensive amount of time she was
required to be on her feet. Dr. Golub noted that appellant’s job required standing or walking up
to eight hours a day and opined that because of the level of discomfort and disability she was
experiencing she would not be able to work from February 28 to November 6, 2009 due to
chronic bilateral foot pain. In a November 29, 2010 attending physician’s report, he diagnosed
bunion deformities and noted with a checkmark “yes” that appellant’s condition was caused by
an employment activity and noted extended time on appellant’s feet caused worsening pain
symptoms. Dr. Golub noted a period of total disability from February 28, 2009 to the present.
In a decision dated February 3, 2011, the hearing representative affirmed the August 30,
2010 decision finding that appellant did not establish disability beginning December 4, 2008
caused by her accepted condition. The hearing representative noted that appellant had not
submitted pertinent medical records from physicians who treated her before December 4, 2008.
LEGAL PRECEDENT
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submit medical evidence for
each period of disability claimed.3 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.4 The issue of
3

See Fereidoon Kharabi, 52 ECAB 291 (2001).

4

Id.

3

whether a particular injury causes disability for work must be resolved by competent medical
evidence.5 To meet this burden, a claimant must submit rationalized medical opinion evidence,
based on a complete factual and medical background, supporting a causal relationship between
the alleged disabling condition and the accepted injury.6
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden
of establishing that he or she was disabled for work as a result of the accepted employment
injury.7
ANALYSIS
OWCP accepted appellant’s claim for bilateral plantar fibromatosis. Appellant stopped
work on December 4, 2008 and did not return. In an undated statement, she stated that she
stopped work for personal reasons. In her hearing testimony, appellant stated that she stopped
work due to her bilateral foot condition, her husband’s transfer, and for other personal reasons.
The Board finds that the medical evidence is insufficient to establish that she sustained disability
commencing December 4, 2008 caused or aggravated by the accepted bilateral plantar
fibromatosis.
Appellant submitted an April 1, 2009 attending physician’s report from Dr. Beekman
who diagnosed work-related plantar fasciitis and advised that she was totally disabled from
March 5, 2009. However, Dr. Beekman also indicated in the same report that she could work.
In any event, he did not provide any medical rationale8 explaining why appellant was totally
disabled on or after December 4, 2008 because of her accepted bilateral plantar fibromatosis.
Therefore, this report is insufficient to meet her burden of proof.
Appellant submitted several reports from Dr. Golub. In his October 26, 2009 report,
Dr. Golub opined that her foot deformities and chronic pain developed as a result of her workrelated activity. He noted that prior to appellant’s disability in 2008 she was a mail carrier for
many years and her pain was exacerbated causing her to stop work. Dr. Golub diagnosed
chronic severe plantar fasciitis, flexible pes planus deformity bilaterally and severe bunions
bilaterally. Similarly, in his January 26, 2010 report, he indicated that appellant stopped work on
December 4, 2008 due to chronic foot pain. Dr. Golub also noted that her bunions were caused
by excessive activity at work. In a November 29, 2010 report, he opined that appellant’s
position contributed to her bunions due to the prolonged standing required by her job. Dr. Golub
5

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

C.S., Docket No. 08-2218 (issued August 7, 2009).

7

Sandra D. Pruitt, 57 ECAB 126 (2005).

8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

4

noted that she was unable to work from February 28 to November 6, 2009 due to chronic
bilateral foot pain. Although these notes indicated that appellant had disability for work on or
after December 4, 2008, he failed to provide a reasoned opinion explaining why she was disabled
for any particular period due to the accepted work injury. Rather, Dr. Golub partially attributed
appellant’s disability to bunions, a condition not accepted as work related.9 He did not explain
why the accepted bilateral plantar fibromatosis caused or aggravated disability on or after
December 4, 2008. As noted, part of appellant’s burden of proof includes submitting
rationalized medical evidence which supports a causal relationship between the alleged disabling
condition and the accepted injury.
In attending physician’s reports dated October 26 and November 29, 2010, Dr. Golub
stated that appellant was totally disabled beginning February 28, 2009 but he did not specifically
relate the disability to the accepted bilateral plantar fibromatosis. In a September 8, 2010 note,
he noted her history of a back fracture as a child and opined that it was possible that her foot
symptoms resulted from her lower back problem. This report did not support that appellant’s
accepted bilateral plantar fibromatosis rendered her totally disabled for any particular period.
Other reports from Dr. Golub did not specifically address the cause of her claimed disability on
or after December 4, 2008. Consequently, these reports are insufficient to establish that
disability, on or after December 4, 2008, is causally related to the accepted bilateral plantar
fibromatosis.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that her disability for the period
February 28 to November 6, 2009 is causally related to the accepted employment injury.

9

OWCP has not adjudicated whether any bunion condition is employment related. Therefore, the Board has no
jurisdiction with regard to whether this condition is due to appellant’s employment. See 20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 3, 2011 is affirmed.
Issued: December 28, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

